Citation Nr: 0909821	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  06-07 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a rating higher than 40 percent for 
degenerative disc disease (DDD) of the lumbar spine and 
lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the military from 
December 1944 to February 1946.  

This appeal to the Board of Veterans' Appeals (Board) is from 
a September 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

As support for his claim, the Veteran recently testified at a 
hearing at the RO in February 2009 before the undersigned 
Veterans Law Judge (VLJ) of the Board, also commonly referred 
to as a Travel Board hearing.  


FINDINGS OF FACT

1.  The veteran's low back disorder is manifested by X-ray 
evidence of minor multilevel DDD of the lumbar spine, with 
the most severe limitation of flexion of 50 degrees, 
extension of 10 degrees, left and right lateral flexion of 20 
degrees and left and right lateral rotation of 15 degrees.  
None of the examiners indicated he had unfavorable ankylosis 
of the entire thoracolumbar spine or physician-prescribed 
bed rest.

2.  The August 2005 neurological examination found evidence 
of absent ankle jerk, bilaterally.  Moreover, the June 2006 
examiner diagnosed chronic low back pain with radicular 
features, explaining that the Veteran had developed symptoms 
suggestive of radiculopathy in the lower extremities.  This 
examiner then indicated the radiculopathy is at least as 
likely as not related to the Veteran's 
service-connected low back disorder.




CONCLUSIONS OF LAW

1.  The criteria are not met for a rating higher than 40 
percent for the low back disorder.  38 U.S.C.A. §§ 1155, 5107 
(West 2007); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.68, 4.71a, DCs 5285, 5292-5295 (2002); 38 
C.F.R. § 4.71a, DC 5293 (effective from September 23, 2002, 
to September 26, 2003); 38 C.F.R. § 4.71a, DCs 5237, 5243 
(effective September 26, 2003).

2.  However, the criteria are met for a separate 10 percent 
rating for incomplete paralysis of the sciatic nerve in the 
lower right extremity.  38 U.S.C.A. §§ 1155, 5107 (West 
2007); 38 C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic Code 8520 
(2008).

3.  The criteria also are met for a separate 10 percent 
rating for incomplete paralysis of the sciatic nerve in the 
lower left extremity.  38 U.S.C.A. §§ 1155, 5107 (West 2007); 
38 C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic Code 8520 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has complied with the duty-to-notify provisions of the 
Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 197 (2002).  In particular, letters from 
the RO in July 2005 and July 2008:  (1) informed the Veteran 
of the information and evidence not of record that was 
necessary to substantiate his claim; (2) informed him of the 
information and evidence that VA would obtain and assist him 
in obtaining; (3) informed him of the information 
and evidence he was expected to provide.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  For claims, as here, pending before VA on or after May 
30, 2008, 38 C.F.R. § 3.159 was recently amended to eliminate 
the requirement that VA also request that a claimant submit 
any evidence in his or her possession that might substantiate 
the claim.  See 73 FR 23353 (Apr. 30, 2008).  

That most recent July 2008 letter also complied with the 
Court's decision in Vasquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  According to the holding in Vasquez, section 5103(a) 
requires, at a minimum, that VA notify the Veteran that to 
substantiate his claim, he must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on his employment and daily life.  Further, if the 
Diagnostic Code under which his disability is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by him demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on his 
employment and daily life (such as a specific measurement or 
test result), VA must provide him at least general notice of 
that requirement.

Additionally, the Veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the Veteran may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation -- e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores, 22 Vet. App. at 43.



VA also has complied with the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), which 
states that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The RO 
complied with the requirements in Dingess when it sent a VCAA 
notice letter in March 2006 discussing the downstream 
disability rating and effective date elements of the claim 
and then went back and readjudicated the claim in the 
supplemental statements of the case (SSOCs) issued in June 
2006, December 2007 and December 2008.  This is important to 
point out because the Federal Circuit Court recently held 
that an SOC or SSOC can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  As a matter 
of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

So, here, even if arguably there is any deficiency in the 
notice to the Veteran or the timing of the notice it is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board had erred by relying on 
various post-decisional documents for concluding that 
adequate 38 U.S.C.A. § 5103(a) notice had been provided to 
the appellant, but determining nonetheless that the evidence 
established the Veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
so found the error was harmless).



If there was any deficiency in the notice to the Veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
him over the course of this appeal, and his responses, 
he clearly has actual knowledge of the evidence he is 
required to submit and needed to substantiate his claim; and 
(2) based on his contentions he is reasonably expected to 
understand from the notices what was needed.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  

VA also fulfilled its duty to assist by obtaining all 
relevant evidence concerning the claim under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159.  The RO obtained all pertinent 
medical records the Veteran and his representative 
identified.  In addition, VA furnished the Veteran 
compensation examinations to determine the severity of his 
low back disorder in August 2005, June 2006 and November 
2008.  See Caffrey v. Brown, 6 Vet. App. 377 (1994).  
Accordingly, the Board finds that no further assistance is 
needed to meet the requirements of the VCAA or Court.

Governing Statutes and Regulations

VA evaluates disabilities by applying a schedule of ratings 
based on average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Not all cases will show 
all of the findings for a specific rating, especially in the 
more fully described grades of disabilities, but VA will 
assign the higher of two evaluations if the disability more 
closely approximates the criteria for that rating.  
Otherwise, VA assigns the lower rating.  38 C.F.R. §§ 4.7, 
4.21.  All reasonable doubt is resolved in the Veteran's 
favor.  38 C.F.R. § 4.3.  In assessing the degree of 
disability of a service-connected condition, the disorder and 
reports of rating examinations are to be viewed in relation 
to the whole history.  38 C.F.R. §§ 4.1, 4.2.  See also 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Consideration of factors that are wholly outside the rating 
criteria provided by regulation is error.  Massey v. Brown, 7 
Vet. App. 204, 208 (1994) (citing Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992)).



As concerning the underlying low back disorder, when, as 
here, entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  But another recent Court decision held that, in 
determining the present level of a disability for any 
increased-evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).  In other words, 
where the evidence contains factual findings that 
demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of a staged rating would be 
necessary.  The relevant temporal focus for adjudicating the 
level of disability of an increased rating claim is from the 
time period one year before the claim was filed - so, here, 
May, 2004, until VA makes a final decision on the claim.  
See Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2); 38 
C.F.R. § 3.400(o)(2).

When determining the severity of a musculoskeletal 
disability, which is at least  partly rated on the basis of 
range of motion, VA must consider the extent the Veteran may 
have additional functional impairment above and beyond the 
limitation of motion objectively shown due to the extent of 
his pain/painful motion, limited or excess movement, 
weakness, incoordination, and premature/excess fatigability, 
etc., particularly during times when his symptoms "flare up," 
such as during prolonged use, and assuming these factors are 
not already contemplated in the governing rating criteria.  
See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995), citing 38 
C.F.R. §§ 4.40, 4.45, 4.59.

In addition to these types of symptoms, other considerations 
include whether there is swelling, deformity or atrophy from 
disuse.  38 C.F.R. § 4.45.

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

Diseases and Injuries of the Spine

Since the Veteran filed his increased-rating claim for his 
low back disorder in May 2005, only the amended criteria for 
injuries and diseases of the spine apply.  Effective 
September 26, 2003, the new general rating formula for 
injuries and diseases of the spine (other than intervertebral 
disc syndrome (IVDS)) was revised using more objective 
criteria (the "new criteria").  38 C.F.R. § 4.71a, DCs 5235 
to 5242.  The new general rating criteria for the spine are:

Unfavorable ankylosis of the entire spine 
...........................100 
Unfavorable ankylosis of the entire thoracolumbar spine 
..........50 
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine .........................................40 
Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine 
....................................30 
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 120 degrees; or, the combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spine contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis 
...........................................20 
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 
335 degrees; or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spine 
contour; or vertebral body fracture with loss of 50 percent 
or more of the height............10



As of September 23, 2002, the veteran also may be rated under 
the revised criteria for IVDS, codified at 38 C.F.R. § 4.71a, 
DC 5293 (2003).  The revised criteria provide for two 
possible methods of rating his IVDS.  First, where IVDS 
affects a nerve, the disability may be rated by combining 
(under 38 C.F.R. § 4.25) separate ratings for chronic 
neurologic and orthopedic manifestations.  Or a rating may be 
assigned on the basis of the total duration of incapacitating 
episodes.

Incapacitating episodes are rated as follows:  if there are 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months, VA assigns a 60 percent 
rating; if at least 4 weeks but less than 6 weeks - a 40 
percent rating; if at least 2 weeks but less than 4 weeks - a 
20 percent rating; if at least 1 week but less than 2 weeks - 
a 10 percent rating.

Note (1) to the revised criteria provides that an 
incapacitating episode is a period of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a 
physician and treatment by a physician.  Chronic orthopedic 
and neurologic manifestations means orthopedic and neurologic 
signs and symptoms resulting from IVDS that are present 
constantly, or nearly so.  Supplementary information in the 
published final regulations states that treatment by a 
physician would not require a visit to a physician's office 
or hospital but would include telephone consultation with a 
physician.  If there are no records of the need for bed rest 
and treatment, by regulation, there were no incapacitating 
episodes.  67 Fed. Reg. 54345, 54347 (August 22, 2002).

Effective September 26, 2003, the criteria for IVDS were 
again revised ("newly revised criteria").  See 38 C.F.R. § 
4.71a, DC 5243 (2005).  This new regulation includes the same 
language from the previously revised regulation for rating 
IVDS based on the number of incapacitating episodes.  In 
addition, though, it provides that IVDS also may be rated 
under the new General Rating Formula for Diseases and 
Injuries of the Spine, as discussed above.



For comparison, normal range of motion of the combined 
thoracic and lumbar (i.e., thoracolumbar) segment of the 
spine is forward flexion to 90 degrees; backward extension to 
30 degrees; right and left lateral flexion to 30 degrees; and 
rotation to the right and left sides to 30 degrees.  See 38 
C.F.R. § 4.71a, Plate V.

II.  Whether the Veteran is Entitled to a Rating Higher than 
40 Percent for his Low Back Disability

During the pendency of his appeal, VA furnished three 
compensation examinations to determine the severity of the 
Veteran's low back disorder.  The first examination was in 
August 2005.  The examiner noted the Veteran's history of DDD 
of the lumbar spine and lumbosacral strain since 1944.  
During the examination, he complained of severe constant 
aching and oppressive pain.  He indicated that this condition 
does not cause incapacitation.  He stated he has had 
difficulty walking or lifting objects of any kind, limited 
range of motion and flexibility.  Objective findings 
indicated that he had an abnormal gait but he did not require 
an assistive device for ambulation.  Examination of the 
thoracolumbar spine revealed no complaints of radiating pain 
on movement.  Muscle spasm was absent.  There was tenderness 
to palpation over the entire lumbar region.  There was a 
negative straight leg raise test for both lower extremities.  
There was no ankylosis of the spine.  In addition, the 
examiner noted that there were no signs of intervertebral 
disc syndrome with chronic and permanent nerve root 
involvement.  

Range of motion testing revealed 80 degrees of flexion and 60 
degrees with pain, 30 degrees of extension and 20 degrees 
with pain, 30 degrees of right and left lateral flexion and 
20 degrees with pain and 30 degrees of right and left 
rotation and 20 degrees with pain.  

A neurological examination indicated that his motor and 
sensory function was within normal limits.  The right and 
left lower extremity reflexes exhibited knee jerk 2+.  
However, he was absent ankle jerk bilaterally.

The diagnosis was DDD of the lumbar spine and lumbosacral 
strain.

With respect to the DeLuca criteria, the examiner indicated 
the Veteran's repetitive motion testing demonstrated 
additional limitation from pain, fatigue, weakness, lack of 
endurance and pain had the major functional impact.  See 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995), citing 38 
C.F.R. §§ 4.40, 4.45, 4.59.  However, this examiner was 
unable to determine the degree of the impairment. 

At another VA examination in June 2006, the examiner reviewed 
the claims file for his relevant medical and other history.  
During the examination, the Veteran discussed his in-service 
low back injury.  He complained of intermittent pain 
localized in the lumbar spine.  He described the pain as 
sharp, occasionally throbbing in character and usually severe 
in intensity.  He stated that he experiences a pain attack on 
a daily basis lasting  up to two hours.  He reported no 
history of sharp, shooting pain, numbness or parethesia of 
the lower extremities.  He also reported increased urinary 
frequency and nocturia since undergoing prostate cancer 
surgery but this appears to be unrelated to his low back 
disorder.  

A neurological examination revealed that his cranial nerves 
and motor system were normal.  He had normal tone and bulk 
and was symmetric bilaterally.  His strength was 5/5 in the 
upper and lower extremities in both distal and proximal 
muscle groups.  Deep tendon reflexes were 3 in the upper 
extremities, 3 at the knees and 2 at the ankles bilaterally.  
The sensory examination demonstrated there was a significant 
decrease in vibratory and proprioceptive sensations at the 
toes (which was age appropriate).  There were no other 
sensory deficits noted.

Range of motion testing exhibited 90 degrees of flexion, 
extension to the neutral position, 20 degrees of lateral 
bending bilaterally and 25 degrees of rotation bilaterally.  
The Veteran reported moderate pain at the extreme ranges of 
all motion.  Straight leg raising test was positive on the 
left at 45 degrees but not on the right.

The diagnosis was chronic low back pain with radicular 
features, severe.  The examiner explained that he has 
developed symptoms suggestive of radiculopathy in the lower 
extremities.  As such, the examiner opined that his 
radiculopathy are at least as likely as not related to his 
service-connected low back disorder.

With respect to the DeLuca criteria, the examiner indicated 
the Veteran's repetitive motion testing demonstrated mild 
fatigability but no associated weakness or incoordination.  
See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995), citing 
38 C.F.R. §§ 4.40, 4.45, 4.59.  However, this examiner did 
not express this limitation in any quantifiable degree of 
loss of motion.

At the November 2008 VA examination, the examiner reviewed 
the claims file for his relevant medical and other history.  
He complained of chronic constant pain in the lumbar spine 
that was severe in intensity.  He stated that he experiences 
a pain attack on a daily basis lasting up to two hours.  
During the examination, he denied any problems with urinary 
incontinence, urinary urgency, nocturia, fecal incontinence, 
numbness, and leg or foot weakness.  He noted a history of 
spasm, stiffness and pain which radiates down the left lower 
extremity.  He used a cane to ambulate.  The Veteran also 
stated that he retired due to his age in 2000.  Objective 
findings indicated that there was no muscle spasm, atrophy or 
guarding of the thoracic sacrospinalis.  His posture was 
fixed in the flexed position and he had an antalgic gait.  
There was no evidence of kyphosis, lumbar lordosis or 
scoliosis.  In addition, there was no evidence of ankylosis 
of the thoracolumbar spine.  

A detailed motor examination noted that he had active 
movement against full resistance in his elbows, wrists, 
fingers, hips and ankles.  A detailed sensory examination 
demonstrated normal vibration, pain light touch and position 
sense in his upper and lower extremities.  A detailed reflex 
examination found that his biceps, triceps, brachioradialis, 
finger jerk, abdominal, knee jerk, ankle jerk and plantar 
were normal.

Range of motion testing exhibited 60 degrees of flexion with 
pain at 50 degrees, 10 degrees of extension, 20 degrees of 
right and left lateral flexion with pain at 10 degrees, 15 
degrees of right and left lateral rotation with pain at 10 
degrees.  Similar to the June 2006 examination, he had a 
positive straight leg raising test on the left.  X-rays 
revealed minor multilevel DDD of the lumbar spine but no high 
grade central canal stenosis, focal nerve root compression or 
disc herniation.  

The diagnosis was DDD of the lumbar spine.

With respect to the DeLuca criteria, the examiner noted the 
Veteran was not additionally limited by pain, fatigue 
weakness and lack of endurance on repetitive use.  See DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995), citing 38 C.F.R. §§ 
4.40, 4.45, 4.59.

The record shows the Veteran currently receives a 40 percent 
rating under DC 5243 (based on his previous 40 percent rating 
under DC 5295 for the old criteria for rating injuries of the 
spine).  Although the evidence of record demonstrates 
limitation of motion of the lumbar spine, the Veteran is 
already in receipt of the maximum 40-percent rating available 
under this diagnostic code.  When a disability is assigned 
the maximum rating for loss of range of motion, application 
of the factors for functional loss is not required.  Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).  As such, the Veteran 
may only receive a higher rating under a different diagnostic 
code or on an extra-schedular basis.  See Butts v. Brown, 5 
Vet. App. 532 (1993) (choice of diagnostic code should be 
upheld if it is supported by explanation and evidence).

The Board also notes that none of the Veteran's VA 
examinations found evidence of ankylosis, favorable or 
unfavorable, of the thoracolumbar segment of his spine.  So 
this does not provide a basis for assigning a rating higher 
than 40 percent under the revised DCs 5237-5243.  Although he 
has "moderate" limitation of motion in his lumbar spine, he 
has retained some quantifiable measure of movement in all 
directions (forward flexion, backward extension, left and 
right lateral bending and rotation).  So, by definition, his 
lumbar spine is not ankylosed.  38 C.F.R. § 4.71a, DCs 5235-
5243, Note (5).  Ankylosis is the immobility and 
consolidation of a joint due to disease, injury or surgical 
procedure.  See, e.g., Dinsay v. Brown, 9 Vet. App. 79, 81 
(1996) and Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing 
Saunders Encyclopedia and Dictionary of Medicine, Nursing, 
and Allied Health at 68 (4th ed. 1987)].



In addition, although the Veteran has DDD of his lumbosacral 
spine at L5-S1, i.e., IVDS, there is no objective credible 
indication he has experienced incapacitating episodes having 
a total duration of at least 6 weeks during the past 12 
months, so as to warrant assigning a higher 60 percent rating 
under DC 5243.  An incapacitating episode is defined as a 
period of acute signs and symptoms due to IVDS requiring bed 
rest prescribed by a physician and treatment by a physician.  
By the Veteran's own admission at his February 2009 Travel 
Board hearing, he denied any physician prescribed bed rest.  
Indeed, his post-service medical record does not show he has 
been prescribed bedrest by a physician, certainly not with 
the frequency and duration required to receive the higher 60 
percent rating, and he does not contend otherwise.

Nevertheless, the Veteran may receive a separate rating for 
any neurologic abnormalities associated objectively with his 
low back disorder.  DC 8520 pertains to paralysis of the 
sciatic nerve.  Under this code, mild incomplete paralysis 
warrants a 10 percent rating; moderate incomplete paralysis 
warrants a 20 percent rating; moderately severe incomplete 
paralysis warrants a 40 percent rating; and severe incomplete 
paralysis with marked muscular atrophy warrants a 60 percent 
rating.  VA assigns an 80 percent rating for complete 
paralysis, where the foot dangles and drops, there is no 
active movement possible of the muscles below the knee, and 
flexion of the knee is weakened or (very rarely) lost.  See 
38 C.F.R. § 4.121a, DC 8520.

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at "Diseases 
of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

Applying these criteria to the facts of this case, the Board 
finds that the Veteran has mild incomplete paralysis of the 
right and left sciatic nerve, which warrants a separate 10 
percent rating for each lower extremity.  As indicated in his 
August 2005 VA examination, the examiner indicated there was 
evidence of absent ankle jerk bilaterally.  Moreover, both 
the June 2006 and the November 2008 VA examiners noted that 
he had a positive straight leg raising test on the lower left 
extremity.  In this regard, the June 2006 examiner noted that 
he had symptoms of radiculopathy of the lower extremities 
that were at least as likely as not related to his service-
connected low back disorder.  Although the November 2008 
examiner indicated that he had a positive straight leg raise 
test, this physician found no evidence of muscle spasm, a 
normal detailed motor examination and a normal sensory 
examination including bilateral ankle jerk (+2).  As such, 
all of the VA examiners noted radiculopathy/paralysis of the 
sciatic nerve with his left lower extremity and two examiners 
noted radiculopathy/mild paralysis of the sciatic nerve in 
both lower extremities.  Resolving all reasonable doubt in 
his favor, the Board finds that the evidence warrants a 
separate 10 percent rating for each lower extremity under DC 
8520 for mild incomplete paralysis of the sciatic nerve.  
38 C.F.R. § 4.71a DC 5243 Note (1).  Note (1) under the new 
criteria states that objective neurological abnormalities are 
to be rated separately.  When, as here, there is this 
reasonable doubt, this doubt is resolved in the Veteran's 
favor and his claim granted.  See 38 C.F.R. § 4.3; Ashley v. 
Brown, 6 Vet. App. 52, 59 (1993), citing 38 U.S.C.A. § 
5107(b) and 38 C.F.R. § 3.102 (under the "benefit-of-the-
doubt" rule, where there exists "an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, 
the Veteran shall prevail upon the issue).

As such, a separate 10 percent rating for each extremity 
including the bilateral factor and a 40 percent rating for 
his service-connected low back disorder, would result in a 
combined rating of 60 percent.  38 C.F.R. §§ 4.25, 4.26.

Hence, a 40 percent rating represents the maximum level of 
disability from the Veteran's low back disorder and mild 
paralysis since one year prior to filing his current claim 
for a higher rating.  So the Board may not "stage" his 
rating under Hart.  See also 38 U.S.C.A. § 5110(b)(2) (West 
2007); 38 C.F.R. § 3.400(o)(2) (2008).  However, as noted, 
the Board granted separate 10 ratings for his mild paralysis 
of the sciatic nerve for each lower extremity.  



Extraschedular Consideration

The Veteran also has not shown that his service-connected low 
back disorder has markedly interfered with his employment, 
meaning above and beyond that contemplated by his schedular 
rating of 60 percent (40 percent for his low back disability, 
itself, and additional 10 percent ratings for the associated 
radiculopathy affecting each lower extremity).  Indeed, at 
his Travel Board hearing in February 2009, the Veteran 
acknowledged that his low back disorder had not caused any 
incapacitating episodes in the past 12 months.  Moreover, at 
his November 2008 examination, he stated that he retired due 
to his age, and reiterated during his February 2009 Travel 
Board hearing that he was receiving compensation from the 
Social Security Administration (SSA) because of his 
retirement, not because of this low back disability.  
Generally, the degrees of disability specified in the rating 
schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  See 38 C.F.R. § 4.1.  See, too, Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (indicating the disability 
rating, itself, is recognition that industrial capabilities 
are impaired).  The Veteran also has not shown that his 
service-connected low back disorder has necessitated frequent 
periods of hospitalization or otherwise rendered 
impracticable the application of the regular schedular 
standards.  The vast majority, if not all, of his evaluation 
and treatment has been on an outpatient basis, not as an 
inpatient.  Consequently, the Board does not have to remand 
this case to the RO for further consideration of this issue.  
See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

The claim for a rating higher than 40 percent for 
degenerative disc disease of the lumbar spine and lumbosacral 
strain is denied.

However, a separate 10 percent rating is granted for mild 
incomplete paralysis of the right lower extremity (for the 
associated radiculopathy), subject to the statues and 
regulations governing the payment of VA compensation.

A separate 10 percent rating also is granted for mild 
incomplete paralysis of the left lower extremity (for the 
associated radiculopathy), subject to the statues and 
regulations governing the payment of VA compensation.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


